Citation Nr: 1520461	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-31 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a psychiatric disorder, including post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for residuals of a head injury.

3.  Entitlement to service connection for residuals of a right eye injury. 

4.  Entitlement to service connection for a headache disorder.

5.  Entitlement to service connection for a back disorder claimed as residuals of back injury.

6.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a bilateral ankle disorder.  

7.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a bilateral heel disorder.  

8.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for residuals of a right knee injury.

9.  Entitlement to service connection for a gastrointestinal disorder claimed as gastroesophageal reflux disease (GERD).  

10.  Entitlement to service connection for a lower abdominal disorder claimed as right lower quadrant pain.  

11.  Entitlement to service connection for a dental condition claimed as dental abscess.

12.  Entitlement to service connection for a pulmonary disorder claimed as asthma.  

13.  Entitlement to a compensable rating for syphilis.  

14.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  These include a July 2008 rating that denied service connection for a back injury, bilateral ankle disabilities, and a right eye disorder, and denied a compensable rating for residuals of syphilis.  After the Veteran requested reconsideration of this rating in October 2008, the RO again denied these issues and the rest of the enumerated issues in a November 2009 rating on appeal.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus the Board shall be adjudicating the Veteran's petitions to reopen previously denied claims for service connection for a PTSD and a nervous disorder together in light of the evidence showing varying diagnoses of psychiatric disorders. 

In May 2011, the Veteran presented sworn testimony during a hearing, which was chaired by a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the Veteran's VA claims file.  

A claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment. As the current issue of entitlement to service connection for a dental disability stems from an adverse determination by the RO, the appeal on that matter is limited to the issue of service connection for compensation purposes.  Therefore, the claim for obtaining VA outpatient dental treatment is REFERRED to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

As will be discussed in a portion of the Remand section of this decision, in March 2015, the RO denied entitlement to TDIU.  Later in the same month, the Veteran's representative submitted a letter that expressed disagreement with this March 2015 rating.  A Statement of the Case has not been provided as to this issue following receipt of the notices of disagreement and, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Additional evidence has been submitted by the Veteran's attorney in March 2015, accompanied by a waiver of AOJ review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for a psychiatric disorder, including PTSD; right eye disorder; gastrointestinal disorder claimed as GERD; right knee disorder; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1985 Board decision, service connection for a psychiatric disorder was denied; and in an unappealed December 1994 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  

2.  Additional evidence received since the November 1985 Board decision and the December 1994 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issues of entitlement to service connection for a psychiatric disorder, including PTSD, and it raises a reasonable possibility of substantiating the claims.

3.  In a November 1985 Board decision, service connection for residuals of a head injury was denied. 

4.  The additional evidence received since the November 1985 Board decision is cumulative or redundant of evidence already in the file and previously considered, does not relate to unestablished facts necessary to substantiate this claim for service connection for residuals of a head injury, and does not raise a reasonably possibility of substantiating it.

5.  A headache disorder did not have its clinical onset in service and is not otherwise related to active duty.  

6.  A back disorder did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease of the lumbar spine was not exhibited within the first post service year.  

7.  In an unappealed March 1994 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral ankle disorder.

8.  Additional evidence received since the March 1994 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a bilateral ankle disorder and it raises a reasonable possibility of substantiating the claim.

9.  A bilateral ankle disorder did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease of either ankle was not exhibited within the first post service year.  

10.  In an unappealed December 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral heel disorder.

11.  Additional evidence received since the December 1998 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a bilateral heel disorder and it raises a reasonable possibility of substantiating the claim.

12.  A bilateral heel disorder did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease of either heel was not exhibited within the first post service year.  

13.  In an unappealed December 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee disorder.

14.  Additional evidence received since the December 1998 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a right knee disorder and it raises a reasonable possibility of substantiating the claim.

15.  A lower abdominal disorder claimed as right lower quadrant pain did not have its clinical onset in service and is not otherwise related to active duty.  

16.  The Veteran is not shown to have a current dental disability which is the result of in-service trauma or disease such as osteomyelitis.

17.  A pulmonary disorder claimed as asthma did not have its clinical onset in service and is not otherwise related to active duty.

18.  The Veteran is not shown to have evidence of active infection of syphilis nor of any residual disability currently attributed to his service connected syphilis.





CONCLUSIONS OF LAW

1.  The November 1985 Board decision denying the claim for service connection for a psychiatric disorder is a final decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).
 
2.  The December 1994 rating decision denying the claim for service connection for PTSD is a final decision. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.1103 (2014).
 
3.  The evidence received since the November 1985 Board decision and the December 1994 rating decision is new and material as to the issue of service connection a psychiatric disorder, including PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  The November 1985 Board decision denying the claim for service connection for residuals of a head injury is a final decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

5.  The evidence received since the November 1985 Board decision denying the claim for service connection for residuals of a head injury is not new and material and that claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

6.  The criteria for service connection for a headache disorder are not met. 38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2014).

7.  The criteria for service connection for a back disorder are not met. 38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2014).

8.  The April 1994 rating decision denying the claim for service connection for a bilateral ankle disorder is a final decision. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.1103 (2014).

9.  The evidence received since the April 1994 rating decision denying the claim for service connection for a bilateral ankle disorder is new and material and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

10.  The criteria for service connection for a bilateral ankle disorder are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2014).

11.  The December 1998 rating decision denying the claim for service connection for a bilateral heel disorder is a final decision. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a) , 3.160(d), 20.200, 20.201, 20.1103 (2014).

12.  The evidence received since the December 1998 rating decision denying the claim for service connection for a bilateral heel disorder is new and material and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

13.  The criteria for service connection for a bilateral heel disorder are not met. 38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2014).

14.  The December 1998 rating decision denying the claim for service connection for a right knee disorder is a final decision. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.1103 (2014).

15.  The evidence received since the December 1998 rating decision is new and material as to the issue of service connection for right knee disorder and this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

16.  The criteria for service connection for a lower abdominal disorder claimed as right lower quadrant pain are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

17.  Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2014).

18.  The criteria for service connection for a pulmonary disorder claimed as asthma are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

19.  The criteria for a compensable rating for residuals of syphilis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.3, 4.7, 4.88b, Diagnostic Code 6310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice as follows.  A VCAA letter for issues of entitlement to service connection for a back injury, bilateral ankle disabilities, and a right eye disorder, and for entitlement to a compensable rating for residuals of syphilis was issued in February 2008, prior to the November 2009 rating on appeal.  Additional VCAA notice for all appeal issues is dated in October 2008, with a corrective notice letter sent in July 2009 that properly identified the appeal issues.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  VA and private medical records have been obtained, however Social Security records are not available, having been confirmed destroyed by the Social Security Administration.  For the denied claims for service connection for a headache disorder, a back disorder, a bilateral ankle disorder, a right lower quadrant disorder, a dental disorder and a lung disorder, there is no true indication of an event or injury in service resulting in current disability.  As for the petitions to reopen a previously denied claim of service connection for residuals of a head injury, and the newly reopened claim for service connection for a bilateral heel disability, examinations are not necessary as the pertinent evidence available does not reflect a favorable outcome for any of these issues.  The Veteran has been afforded appropriate VA infection disease examination to address the residuals of his syphilis in March 2008.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since his most recent examination.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim. 

In this matter, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claim of service connection for a lung disorder, no further discussion of these specific VCAA requirements is required. Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II. General Legal Criteria for New and Material and Service Connection

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted. Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").  Arthritis, other organic disease of the nervous system, and psychosis are in the list of chronic diseases under 38 C.F.R. § 3.309(a). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Background and Analysis for PTSD and Nervous Disorder--New and Material Evidence 

Service connection for a general psychiatric disability was denied in November 1985 by a Board decision on the basis of there being no evidence of psychiatric problems in the service treatment records and that a diagnosed personality disorder was not a disease or disability.  

Subsequently a claim of entitlement to service connection for PTSD was denied in an unappealed December 1994 rating decision.  In denying this claim, the RO noted that the claimed stressor of mistreatment by supervisors in service was not confirmed by the service department records.  This rating also indicated that the Veteran was diagnosed with schizoaffective psychosis not shown in service or within one year of discharge.  These decisions therefore became final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.129, 19.192. 

The evidence previously before the Board in November 1985 and the RO in December 1994 include service treatment records which were negative for any complaints of or treatment for psychiatric problems.  His service personnel records are noted to show a single episode of disciplinary action in February 1963 when he received an Article 15 for being in an off-limits establishment; he provided written explanation for the incident claiming he was unaware that the establishment was off limits.  Otherwise the service personnel records are generally unremarkable, although he is noted to have requested to be transferred to a different unit in May 1963.  This transfer was disapproved.  

The post service evidence before both the November 1985 Board and the December 1994 RO rating are noted to include treatment records from the late 1970's with a May 1979 record showing he was treated by a psychiatrist for paranoid symptoms in October 1978, and in November 1979 he was noted to request psychiatric treatment while being evaluated for visual problems of blurred and transient loss of vision.  He was diagnosed at that time with hysterical conversion.  A psychiatric consult was planned but appears not to have followed up.  In October 1984 he was diagnosed with borderline personality disorder with transient episodes of psychotic depression and a brief reaction psychosis.  

Evidence subsequent to the November 1985 Board denial but still prior to the December 1994 denial of service connection for PTSD, includes records showing various diagnoses of psychiatric disorders, to include Generalized Anxiety Disorder diagnosed by an April 1986 VA neuropsychiatric exam.  Other records gave diagnoses of depression, schizophrenia and schizoaffective disorder, with the schizoaffective disorder the most often diagnosed disorder shown in the records prior to December 1994.  The stressors mentioned by the Veteran prior to the December 1994 rating were centered on his perceived mistreatment by supervisors in the service, but he did not describe any incidents suggestive of assault at the time.  

The evidence submitted after the December 1994 rating includes his allegations that he was physically assaulted by 4 service members in what he described in an October 2008 statement and subsequent contentions, including history given to medical providers and his hearing testimony as an attempted rape.  He detailed the incident as taking place in February 1963 while he was in his bunk.  He indicated that he fought one of the assailants and during the altercation he struck his right eye on the side of the bed and landed on the floor head first.  He described injuries as including a narrow split to his forehead and his eye.  He indicated that after he started bleeding one of the assailants actually took him to the infirmary where his eye was treated and his head was stitched.  He described being afraid to tell the medical personnel what actually happened and that he only recently mentioned it to his doctors.  

In addition to the Veteran's new allegations of personal assault, the evidence submitted after December 1994 now includes diagnoses of PTSD beginning in VA treatment records from 2008 with a positive PTSD screen related to sexual trauma in March 2008.  Subsequent examinations and records are noted to include diagnoses of PTSD related to military sexual trauma (MST) in addition to various other diagnoses, including schizoaffective disorder.  The Board finds that this evidence both of MST and the evidence now including diagnoses of PTSD related to this assault is received since the prior final denial of service connection in December 1994 raises a reasonable possibility of substantiating this issue.  See 38 C.F.R. § 3.156(a) (2013).  The Veteran's lay statements and testimony regarding stressors is presumed credible for the limited purposes of reopening this claim.  See Justus, supra.  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the veteran's claim for service connection for a psychiatric disorder, including PTSD.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2014).

Background and Analysis for Head Injury--New and Material Evidence 

Service connection for a head injury was previously denied in a November 1985 Board decision which found that there was no evidence of a head injury in the service treatment records.  

Among the evidence previously before the Board in November 1985, a review of the service treatment records are silent for any evidence of treatment for head injury.  The Veteran gives a lay history of being dropped on his head, or otherwise striking his head in an assault with injury to his eye and laceration on his forehead in written statements and his October 1984 hearing testimony.  The service treatment records do not show any treatment for head injury, although he was treated for an eye injury in March 1963.  Additional pre-November 1985 evidence does not include any evidence of symptoms positively identified as residuals of head injury.  Although eye problems, memory complaints and headaches are addressed in records from the 1970's to 1985, none of these records identify these symptoms as residuals of head injury.  Among these a November 1979 record addressing treatment for episodes of blurred vision in the right eye and other visual complaints assessed him with hysterical reaction but did not cite head injury as a possible cause.  The pre-1985 evidence is also silent for findings suggestive of head trauma on examinations of the head.

The evidence received after the November 1985 Board decision includes the Veteran's lay statements and May 2011 testimony describing his assault as resulting in a head injury after he was dropped on his head during the assault.  He reported sustaining a laceration, and also reported headaches continuing after service.  

The evidence received after the November 1985 Board decision also includes records documenting ongoing complaints including headaches, vision problems and memory problems.  Among them were records of diagnostic studies, including a March 1994 EEG for poor memory, headaches and psychiatric problems, which was probably within normal limits.  A January 2008 MRI of the brain was significant only for extensive sinus disease and aged brain without significant intercranial abnormality.  Likewise another MRI of the head in neck in January 2008 was significant only for almost complete opacification of the sinuses.  Although he was noted to be treated for a bump to the head in October 2008 following a recent fall, the contusion to the right posterior iliac crest diagnosed was acute and transitory, with no sequelae noted in subsequent records.  

In sum the records submitted after the November 1985 Board decision fail to show any evidence of any residuals of a head injury related to any incident in service.  Even accepting the Veteran's contentions as true as to having injured his head during the assault in February 1962, the medical evidence continues to fail to show any evidence of any neurological, cognitive or other disorder related to this claimed trauma.  There is also no evidence of the claimed laceration to the head shown in any records, aside from the October 2008 record that documented a bump on his head after a recent fall.  The Board finds, therefore, that the additional evidence received since the prior final denial of service connection fails to raise a reasonable possibility of substantiating this issue.  See 38 C.F.R. § 3.156(a) (2014).  This additional evidence is not new and material, as contemplated by the pertinent law and regulations, and does not serve to reopen this claim. See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) (2014).

Background and Analysis for Service Connection for Headache Disorder

The Veteran contends that he has a headache disorder related to service, and alleged in an October 2008 statement that he suffered headaches since he was assaulted in service.  He has testified in his May 2011 hearing that he has had headaches on and off since service, treated with over the counter medications.   

As noted in the prior determination that declined to reopen a claim for service connection for residuals of a head injury, the service treatment records are silent for any evidence of treatment for or complaints of a headache disorder in service.  His report of medical history repeatedly is silent for frequent or severe headaches and examination of his head was normal in the October 1961 pre-service examination, the April 1962 Airborne examination and the August 1963 separation examination.  Post service records are noted to show treatment for headaches but none of these records link them to service.  Nor do the records show him to have a chronic migraine condition related to service.  Rather the records include evidence of chronic sinusitis first noted as a possible diagnosis in October 1990, with headaches noted in 1991 to be associated with diagnoses that included chronic bronchitis and sinusitis.  Subsequent records continued to document chronic issues with sinusitis with surgery in 1993 and with MRI of January 2008 for headaches documenting extensive sinus disease.  A January 2008 new patient note is shown to have given a history of headaches with onset years ago and a diagnosis of tension headache, but contains no opinion that they began in service.  

The Veteran is competent to claim that he had headache problems in service and that these problems persisted since active duty.  However, the Board does not find this claim credible.  Medical records, lay statements and testimony leading up to the prior November 1985 Board decision that denied his head injury claim, did not include complaints of a headache disorder.  It would seem that if headache symptoms had persisted and the Veteran thought they were related to service, he would have mentioned this during earlier claims than that filed in October 2008, when he alleged having suffered continuous headaches since the alleged assault in service.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has suggested that it may be due to an assault in service in page 19 of his May 2011 DRO hearing testimony as well as in his October 2008 written statement.  To the extent he is claiming that any head trauma in service is the cause of a current headache disorder, he does not offer any supporting rationale and his claim is not convincing since his October 1984 testimony pertaining to a prior denial of service connection for head trauma was noted to be absent for any complaints of a headache disorder.  This absence of headache complaints in his earlier testimony weighs against a finding of continuity of symptoms post service, and fails to suggest an onset within the first postservice year.  

In sum none of the medical evidence provides an opinion that the Veteran has a chronic headache disorder related to service, including on a presumptive basis as other organic disease of the nervous system under 38 C.F.R. § 3.309.  To the extent that the Veteran is attempting to provide a nexus opinion with his lay statements and hearing testimony, he is not competent to do so.  The weight of the evidence is against a finding that any headache disorder is related to his military service.  On these facts, the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Background and Analysis for Service Connection for Back Disorder

The Veteran alleges service connection is entitled for a back disorder citing the rigors of his Airborne training in his October 2008 statement, although in his May 2011 DRO hearing he conceded that he wasn't sure of the cause of his back problems and suggested that his assault might have caused it.  

Service treatment records are silent for any evidence of back injury and there is no evidence for treatment for or complaints of a back disorder in service. His report of medical history repeatedly is silent for back problems and examination of his back was normal in the October 1961 pre-service examination, the April 1962 Airborne examination and the August 1963 separation examination.  Post service records do not reflect a diagnosis of arthritis of the spine within one year of discharge.  Back problems are shown to start in 1978 with records from September 1978 revealing complaints of early morning backache relieved with activity.  An August 1984 treatment note for complaints that included low back pain status post motor vehicle accident in June 1982 with history of diagnostic tests done showing evidence of degenerative disc disease, although the reports themselves were unavailable.  Examination was significant for him walking with a cane and the diagnosis was low back pain.  

Subsequent records document treatment for chronic low back pain with degenerative findings noted in February 1994 to involve decompensated L-5 mechanism superimposed on L5-S1 degenerative disc disease (DDD).  The chronic back pain with degenerative disease continued to be noted in records from 2004 and 2007-2009, including a March 2007 bone density report that showed findings of a vertebral deformity suggestive of fracture of T6 or T7and T12 vertebrae.  A December 2007 report from a private spine institute disclosed a history of chronic low back pain for years with a May 2007 MRI showing multi-level DDD.  His treatment records for lumbar spine disease included multiple injections from 2008 through 2009.  Although the records all document a lengthy history of chronic low back pain with DDD, none of the records provide any opinion or evidence linking any back disorder to service.  

The Veteran is competent to claim that he had back problems in service and that these problems persisted since active duty.  However, the Board does not find this claim credible.  He has filed multiple compensation claims since service and never mentioned back problems.  It would seem that if back symptoms had persisted and the Veteran thought they were related to service, he would have mentioned this during earlier claims.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, supra.  The Veteran is not clear on the cause of his back problems, though he has suggested that it may be due to an assault in service.  To the extent he is claiming that any back trauma in service is the cause of current back disability, he does not offer any supporting rationale and his claim is not convincing since during earlier treatment, he did not point to any event in service as the cause of back problems.  Earlier treatment records note back problems with no known cause and subsequent to this, back problems following a motor vehicle accident.  There was no mention in these earlier records of any longstanding back problems due to an injury or other incident in service.  This absence of back complaints in his earlier claims weighs against a finding of continuity of symptoms post service, and fails to suggest an onset of arthritis of the back within the first postservice year.  

Based on the foregoing discussion, the Board finds that the Veteran's claim must be denied.  While the Veteran has been diagnosed with a back disorder, the weight of the evidence is against a finding that any back disorder is related to his military service.  On these facts, the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Background and Analysis for Service Connection for Bilateral Ankle Disorder New and Material Evidence and Decision on the Merits

Service connection for bilateral ankle disabilities was denied in an unappealed April 1994 rating decision on the basis of there being no evidence of ankle problems in the service treatment records and that the claims file was negative for a diagnosed arthritic condition of either ankle within one year of separation.

Among the evidence previously before the RO in April 1994 were the service treatment records which were silent for any evidence of ankle injury and there is no evidence for treatment for or complaints of any ankle disorder in service.  His report of medical history repeatedly was silent for ankle problems and examination of his ankles was normal in the October 1961 pre-service examination, the April 1962 Airborne examination and the August 1963 separation examination.  Post service records before the RO in 1994 included records from the 1980's and from 1992 to 194, which did not reflect a diagnosis of arthritis of the ankles within one year of discharge.  The earliest evidence of problems in either ankle is shown to be in an April 1986 VA examination for neurological problems with examination showing pain and absent ankle reflex in the right lower extremity.  He also had difficulty standing and balancing on his right leg.  The diagnosis was neuropathy of the right sciatic nerve; no ankle pathology was actually diagnosed.  In July 1993 he first complained of "arthritis" in both ankles with a history of them hurting for a week.  

The Veteran in his original January 1994 claim for service connection for arthritis of both ankles alleged that this arthritis was the result of many parachute jumps, but he also admitted having no problems with the arthritis until he was treated at the VA for the past 6 months.

Among the evidence received after April1994 include a continued diagnosis of arthritis in both ankles, as noted in VA treatment records from September 1997 and elsewhere.  Of note in April 2009 he was seen for complaints of multiple joint pain and X-ray revealed degenerative changes for both ankles.  

Additionally after April 1994, the Veteran provided further lay statements and testimony regarding his claimed cause of his bilateral ankle arthritis disorders.  Again he cited the rigors of his Airborne training in his October 2008 statement.  However in his May 2011 DRO hearing he testified that during one particular parachute jump, he injured his ankles and reported that he actually had them bandaged in the field.  He indicated his post service treatment was all over the counter medications.


This new medical evidence specifically his lay testimony which now describing an injury to his ankles that actually required medical intervention following a parachute jump, when considered together with his general allegations of injury while jumping (but with no indication of medical intervention) and with the prior evidence that included his duties and training in Airborne, raises a reasonable possibility of substantiating this issue.  See 38 C.F.R. § 3.156(a) (2014).  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the veteran's claim for service connection for a bilateral heel disability.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) (2014).

Having reopened this claim, the Board now turns to the merits of this claim for service connection for a bilateral ankle disorder and concludes that the preponderance of the evidence is against a grant of a claim for service connection for the bilateral ankle disorder to include the diagnosed arthritis/degenerative changes.  As noted above, there is no evidence of any ankle or other foot disorder shown in service and no arthritis of the ankles diagnosed within the first post service year.  None of the records addressing ankle problems is noted to contain any opinions linking any disability in either ankle to any event or incident in service.  To the extent that the Veteran's lay statements and testimony are attempting to provide evidence of a nexus, he is not shown to be medically qualified to provide such an opinion.  

The Veteran is competent to report having injured his ankles in a parachute jump that actually required medical intervention in the field and that these problems persisted since active duty.  Jandreau, supra.  However, the Board does not find this claim credible.  He has filed multiple compensation claims since service and never mentioned ankle problems until January 1994.  It would seem that if ankle symptoms had persisted and the Veteran thought they were related to service, he would have mentioned this during earlier claims.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  To the extent he is claiming that he injured his ankles in service with such injury being the cause of his current ankle disability, he does not offer any supporting rationale and his claim is not convincing since during earlier examination and treatment in 1986 and in 1993, he did not point to any event in service as the onset of ankle problems.  There was no mention in these earlier records of any longstanding ankle problems due to an injury or other incident in service, nor of a duration of symptoms since service until January 1994, thirty years post service.  

Based on the foregoing discussion, the Board finds that the Veteran's claim must be denied.  While the Veteran has been diagnosed with a bilateral ankle disorder, the weight of the evidence is against a finding that any ankle disorder is related to his military service.  On these facts, the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Background and Analysis for Bilateral Heel Disorder-- New and Material Evidence and Decision on the Merits

Service connection for a bilateral heel disorder was previously denied in a December 1998 RO decision which found that there was no evidence of arthritis in the bilateral heels in the service treatment records and in post service records.  The Veteran didn't appeal this decision and it became final.  

Service treatment records previously before the RO in December 1998 are silent for any evidence of heel injury and there is no evidence for treatment for or complaints of any heel disorder in service.  His report of medical history repeatedly is silent for heel problems and examination of his feet was normal in the October 1961 pre-service examination, the April 1962 Airborne examination and the August 1963 separation examination.  Post service records do not reflect a diagnosis of arthritis of the heels within one year of discharge.  

Likewise post service records previously before the RO in December 1998 are negative for any findings referable to any clearly diagnosed heel disorder with a handwritten September 1997 record that recorded heel and ankle pain, but the writing is shown to be otherwise illegible.  Evidence submitted after the December 1998 rating is significant in that it now shows the existence of a bilateral heel condition clearly diagnosed by podiatry in May 2008 as plantar fasciitis.  The evidence also includes the Veteran's lay contentions in his October 2008 statement that his bilateral heel disorder was caused by the rigors of his Airborne training, although in his May 2011 DRO hearing he conceded that no doctor has ever linked his heel problems to any incident in service.  The Board again points out that the Veteran is not shown to be medically qualified to provide an opinion regarding medical etiology of his current bilateral heel disability.  

This additional evidence which now shows objective evidence of a bilateral heel disability, to include the diagnosis of plantar fasciitis made in May 2008 and contentions that this diagnosis was due to his Airborne training is new.  This diagnosis when considered in the context of the handwritten record from September 1997 which was illegible apart from the heel pain, suggests that the same disorder of plantar fasciitis was treated back then.  This new medical evidence of an actual diagnosed heel disorder, when considered together with his allegations of injury from training, and with the prior evidence that included his duties and training in Airborne, raises a reasonable possibility of substantiating this issue.  See 38 C.F.R. § 3.156(a) (2014).  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the veteran's claim for service connection for a bilateral heel disability.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) (2014).

Having reopened this claim, the Board now turns to the merits of this claim for service connection for a bilateral heel disorder and concludes that the preponderance of the evidence is against a grant of a claim for service connection for the bilateral heel disorder to include the diagnosed plantar fasciitis.  As noted above, there is no evidence of any heel or other foot disorder shown in service and no arthritis of the heel or foot diagnosed within the first post service year.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, supra.  To the extent he is claiming that he injured his heels while training in service with such injury being the cause of his current plantar fasciitis disability, he does not offer any supporting rationale and his claim is not convincing since during earlier treatment and examination of ankle problems 1986 and in 1993, he did not point to any problems with his heels, thus not suggesting a continuity of symptoms.  There was no mention in these earlier records of any longstanding heel problems due to an injury or other incident in service, nor of a duration of symptoms since service.  Heel problems are in fact not mentioned by the Veteran or the records until the late 1990's, decades after service.  

Based on the foregoing discussion, the Board finds that the Veteran's claim must be denied.  While the Veteran has been diagnosed with a bilateral heel disorder, the weight of the evidence is against a finding that any heel disorder is related to his military service.  On these facts, the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Background and Analysis for a Right Knee Disorder--New and Material Evidence 

Service connection for a right knee disorder was previously denied in a December 1998 RO decision which noted that treatment for right knee pain was reported in the service treatment records but that post service VA treatment records showed no treatment for the right knee.  The Veteran didn't appeal this decision and it became final.  

Service treatment records previously before the RO in December 1998 are noted to include an August 1962 record that documented knee injury with pain without port tenderness or swelling.  His knee was treated with ASA and wintergreen.  The remainder of the service treatment records was silent for any subsequent knee complaints or findings.  Post service records prior to December 1998 are silent for objective findings of any right knee problems, although right leg complaints were noted to be due to right sciatic neuropathy as noted in an April 1986 VA neuropsychiatric examination.  Likewise an August 1994 record addressing right knee complaints of pain indicated that source of the pain extended from his back.  Right knee complaints in May 1995 are also unaccompanied by objective findings of knee pathology.  

Evidence received after December 1998 includes the Veteran's lay statement from October 2008 that described his injury to his knee during a field exercise, treated by a medic.  He further described the injury in his May 2011 hearing as happening when he was rappelling down a hill in training and landed on his shovel.  He described the knee as worsening ever since.  

Evidence received after December 1998 now reveals objective evidence of right knee pathology.  This includes an assessment of right knee pain with probable degenerative joint disease (DJD) made in August 2007.  In April 2008 and May 2008 he was noted to be seen for right knee pain of recent onset, with a history given of injury to the knee years ago when he fell on a shovel.  In October 2008 he fell after his right knee apparently gave out, with X-ray findings showing no fracture, but did have evidence of possible chondromalacia.  

Also received after December 1998 was a VA examination of September 2009 that diagnosed chondromalacia provided an unfavorable opinion that the right knee injury in service was acute and transitory and that there was no evidence to suggest a permanent injury.  Subsequent to this examination, orthopedic records from February 2010 and September 2010 included findings of a right knee medial meniscus tear, Bakers cyst and both high grade and moderate chondromalacia.  

This additional evidence which now shows objective evidence of a right knee disability, to include the medial meniscus tear and degenerative changes noted in 2010, is new.  This new medical evidence along with the lay evidence submitted by the Veteran describing his traumatic injury to his knee during training, when considered together with the prior evidence showing inservice treatment for a knee injury, raises a reasonable possibility of substantiating this issue.  See 38 C.F.R. § 3.156(a) (2014).  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the veteran's claim for service connection for a right knee disability. See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) (2014).

Background and Analysis for Service Connection for a Disability Manifested by Right Lower Quadrant Pain.

The Veteran contends that service connection is warranted for a right lower quadrant pain disorder.  He has alleged that the rigorous training activities he underwent in service including lengthy runs and parachuting have caused this condition.  This is a separately claimed disability from the claimed gastrointestinal disorder of GERD which is subject to remand.  This decision does not concern any pain attributable to his claimed GERD condition.   

Service treatment records are silent for any evidence of disability or injury manifested by right lower quadrant pain.  His report of medical history repeatedly is silent for right lower quadrant problems and examination of his abdomen was normal in the October 1961 pre-service examination, the April 1962 Airborne examination and the August 1963 separation examination.  

Post service treatment records are noted to first show complaints of right lower quadrant (RLQ) pain in the late 1970's including in January 1978 when he reported a burning sensation in the right side when urinating, with the symptoms to be present for a year.  A September 1978 record described RLQ pain present for 3 to 4 years, relieved by urination.  Testing in September 1978 revealed an irregular bladder silhouette post void washing and physical examination revealed a very mild right inguinal hernia.  Similar symptoms were reported in later records including in December 1980, although cystography testing was negative.  Although the records from the late 1970's and early 1980's also included treatment for active syphilis VDRL readings, none of these records indicated that his syphilis was the source of the RLQ pain.  In August 1984 he was diagnosed with a bladder neck obstruction with urinary complaints, although it was not made clear if this diagnosis was related to his RLQ pain.  

The symptoms of RLQ pain relieved by voiding continued to persist in the 1990's and a September 1993 record diagnosed probable prostatitis.  A February 1995 record noted his symptoms of right sided umbilicular pain to be of 15 years duration.  Later in February 1996 and again in May 1996, his abdominal pain was reported to be associated with pancreatitis and he was also assessed with peptic ulcer disease.  Also in May 1996 he was determined to need a colonoscopy due to a change in bowel habits, with the RLQ pain of 15 years duration again noted.  Diagnostic studies reported in November 1996 in conjunction with urinary problems and RLQ pain revealed diverticulosis, mild hepatomegaly and a small hiatal hernia.  

In the 2000's he persisted with RLQ pain with varying etiologies suggested, none of which were linked to service.  In July 2004 his complaints of abdominal pain with a full bladder was diagnosed as persistent abdominal pain, etiology unknown.  In September 2004 a CT scan was significant for an absent spleen.  Inflammatory bowel changes were noted in a September 2006 abdominal CT.  In March 2007 he underwent a comprehensive neurological evaluation, with a 30 year history of periumbilical pain to the right of the belly button and a history of spleen removal in 2003 following a traumatic rupture.  This record suggested that he developed RLQ pain following this surgery, but the symptoms continued as shown earlier, to be relieved by urinating and GI evaluation previously done was negative for clear etiology.  He was also noted to have had surgery for benign prostatic hypertrophy, which significantly relieved his RLQ pain, but not fully.  Evaluation disclosed pain on palpation deep into the RLQ, and the impression rendered was of probable mesenteric nerve entrapment secondary to adhesions.  The most likely etiology was past abdominal surgery.  A differing opinion was obtained in another March 2007 consult which pointed out that the RLQ pain was present for 30 years, predating the laparotomy surgery (spleen removal), and this doctor did not think adhesions were the cause since the surgery concentrated on the left upper quadrant.  It was also not felt to be due to bilary colic despite very tiny gallstones shown on CT.  This doctor was unable to explain the association of this pain with urinary involvement.  Other records suggested the RLQ pain was related to back pain as stated in a January 2008 new patient evaluation which suggested it was dermatomal radiation of back pain.  

The Veteran is competent to claim that he had RLQ pain in service and that these problems persisted since active duty.  However, the Board does not find this claim credible.  He has filed multiple compensation claims since service and never mentioned RLQ problems until recently.  It would seem that if the Veteran thought they were related to service, he would have mentioned this during earlier claims.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, supra.  To the extent he is claiming that his Airborne training in service is the cause of current manifestations of a right lower quadrant disability, he does not offer any supporting rationale and his claim is not convincing since during earlier treatment, he did not point to any event in service as the cause of such symptoms and the treatment records from 1978 only relate a history of the symptoms having been present from 1 to 4 years, which would still be several years post service.  This absence of right lower quadrant complaints in his earlier claims weighs against a finding of symptoms dating back to service.  

In summary, while the Veteran treated with multiple medical providers and underwent various tests to disclose the etiology of the RLQ pain, no clear etiology of the pain has been disclosed.  Regarding the possible causes explored including surgery in 2003 for a ruptured spleen, prostatitis, pancreatitis, urinary problems and radiation of back pain, none of these conditions have been shown to be related to service.  Absent an underlying disability as the cause of the pain, service connection cannot be granted for the Veteran's RLQ pain.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to the RLQ has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, RLQ alone does not constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

Based on the foregoing discussion, the Board finds that the Veteran's claim must be denied.  The preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Background and Analysis for Service Connection for a Disability Manifested as a Dental Disorder 

As an initial matter, the Board notes that the dental conditions for which service-connected compensation benefits are available are set forth in 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the aveolar process as a result of periodontal disease, since such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

 The Federal Circuit Court defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 23 Vet. App. 56, 60 (2009); see also VAOPGCPREC 5-97, 62 Fed. Reg. 15, 566 (1997).  This definition includes the unintended results of treatment due to medical malpractice, but excludes the intended result of proper medical treatment. Id. 

The Court has specifically held that a claim for service connection for a dental disability is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also 38 C.F.R. § 17.161. 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment. 38 U.S.C.A. § 1712 ; 38 C.F.R. § 3.381.  A claim for service connection for a dental condition for VA outpatient dental treatment purposes has been referred to the RO for appropriate action.

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 38 C.F.R. § 3.381 (2014).  Routine dental treatment for non-traumatic conditions as set forth in 38 C.F.R. § 3.381, such as in this case, are not subject to service connection for treatment purposes. Id.

The Veteran is essentially noted to claim service connection for a dental condition based on the fact that he received dental treatment in service.  At his May 2011 hearing he confirmed having no dental trauma in service but alleged that he was unable to brush his teeth while training in the field.  The service treatment records confirm no evidence of dental trauma, but reveal routine dental treatment including treatment for carious teeth and scaling, with the teeth worked on noted to be numbered 20, 13, 19, 4 and 9.  

Post service records reveal routine dental treatment with no evidence of service related dental trauma.  A February 2009 dental record shows routine X-rays and tooth filling on tooth number 31.  None of the other records suggest any treatment for dental trauma or other qualifying dental condition while in service.  

The Veteran is competent to claim that he had dental problems in service and that these problems persisted since active duty.  Jandreau, supra.  However, the Board notes that he has not alleged dental trauma or osteomyelitis sustained in service in his lay statements.  The closest he comes to making such allegations is that he contends that his dental hygiene was neglected during training in the field.  However this does not rise to the level of injury.  Again the dental conditions shown to have been treated are not otherwise the result of trauma or disease such as osteomyelitis, and are not subject to service connection.   

Based on the foregoing discussion, the Board finds that the Veteran's claim must be denied.  The preponderance of the evidence is against the claim for service connection for a dental disorder for compensation purposes and the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Background and Analysis for Service Connection for a Lung Disability Claimed as Asthma

The Veteran contends that he developed a lung disorder, claimed as asthma and has alleged in written statements and his May 2011 hearing testimony that while in the service, cigarettes were readily available and smoking was highly encouraged.  

Precedent opinions of VA's General Counsel have discussed the cause-and-effect correlation between chronic smoking and the eventual development of respiratory disorders.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  For a claim filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to the use of tobacco-based products. 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Thus service connection for any lung disorder, including asthma cannot be granted on the basis of tobacco usage, including smoking.

Regarding whether service connection for a lung disorder is warranted on any other basis besides the claimed smoking, service treatment records are silent for any evidence of issues with asthma or any other respiratory problems.  His report of medical history repeatedly is silent for respiratory problems and examination of his lungs was normal in the October 1961 pre-service examination, the April 1962 Airborne examination and the August 1963 separation examination.  

Post service treatment records are noted to show no evidence of any lung disorder until the early 1990's, when he was treated in 1991 for acute bronchitis diagnosed in February 1991, that was later classified as chronic bronchitis in April 1991.  A February 1993 record gives a history of the Veteran being ill for 7 months with an asthma condition and pain in his lungs, along with coughing and wheezing.  Symptoms of productive cough and dyspnea on exertion are noted in March and April 1993.  The records from 1993 also diagnosed sinusitis along with asthma.  None of the records address an etiology of any the lung conditions diagnosed.  

Subsequent records continue to reflect an ongoing pulmonary condition with asthma noted in the records from 1994 and 1995, and a November 1995 record documenting asthma discloses he had not smoked for 30 years.  Thereafter the asthma diagnosis continued to be noted in records from 1996 to the early 2000's.  A March 2004 pulmonary function test is noted to diagnose restrictive airways disease.  More recent records continue to show treatment for lung pathology, with a pulmonary nodule noted on a chest CT of February 2007.  In March 2007 he was dually diagnosed with chronic obstructive pulmonary disease (COPD) and asthma.  He continued with a diagnosis of asthma as noted in March 2009 when seen for an acute exacerbation of it.  

Although these records all show treatments and diagnoses for various lung diseases and conditions including asthma, none of these records are shown to contain any opinion linking any lung disability to service or any incident therein.  Again to the extent that the Veteran alleges his lung disability is caused by smoking, it is not permissible by law.  

The Veteran is competent to claim that he had lung problems in service and that these problems persisted since active duty.  Jandreau, supra.  However, the Veteran is noted not to have alleged that his lung problems actually started in active duty, but has based this claim on an impermissible theory of entitlement, tobacco usage.  

Based on the foregoing discussion, the Board finds that the Veteran's claim must be denied.  While the Veteran has been diagnosed with a lung disorder, the weight of the evidence is against a finding that any lung disorder is related to his military service.  On these facts, the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided. See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  Diagnostic codes ending in "99" are used to designate a disability that is not expressly addressed in the rating criteria.  Id.

The Veteran appeals the RO's denial of a compensable rating for residuals of syphilis, which is rated under 38 C.F.R. § 4.88b, Diagnostic Code 6310.  Diagnostic Code 6310 indicates that for syphilis and other treponemal infections, the complications of nervous system, vascular system, eyes, or ears are to be rated.

By way of history, service connection was granted for syphilis by a November 1985 Board decision which assigned an initial noncompensable rating.  He filed a claim for increase in January 2008.  A review of the evidence throughout the pendency of this appeal is negative for any residuals of syphilis.  The most recent episode of the Veteran's VDRL testing as FTA reactive (positive testing for syphilis) is shown to be in February 1981 at which time a consult with an infectious disease specialist disclosed that the Veteran was believed to be adequately treated in June 1978 with erythromycin and remained without active infection, so no further treatment was indicated.  An April 1994 neurological conclusion was that the Veteran did not have neuro-syphilis, although he was started on treatment for syphilis.  In March 2008 the Veteran underwent an infectious disease examination which disclosed that the Veteran denied any symptoms related to syphilis.  There was no evidence of canker sores or other findings of syphilis on examination and the diagnosis was treponemal infectious condition with no residuals from this disease.  

Thereafter none of the records show any evidence of active residuals of syphilis.  However an April 2009 psychiatric note revealed that the Veteran requested a HATTS test to check for syphilis.  Review of the record revealed he had a normal RPR (another test for syphilis) the past year.  The provider ultimately concluded further testing was not indicated at this time.  None of the records addressing the various medical disorders treated throughout the pendency of this appeal are noted to indicate that any of his medical disorders are manifestations or residuals of his syphilis.  Thus the Board finds that the criteria for a compensable rating is not met for the Veteran's syphilis given the lack of active residuals shown in the record.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116 . 

In this case, the schedular evaluation is not inadequate.  As noted, there is no evidence of active infection or residual disability referable to the syphilis.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not warranted.  


ORDER

New and material evidence having been submitted, the claim of service connection for a psychiatric disorder to include PTSD is reopened.  To this extent, the claim is allowed.

New and material evidence having not been received, the appeal to reopen a claim of entitlement to service connection for residuals of a head injury is denied.

Service connection for a headache disorder is denied. 

Service connection for a back disorder is denied. 

New and material evidence having been submitted, the claim of service connection for a bilateral ankle disorder is reopened.  To this extent, the claim is allowed.

Service connection for a bilateral ankle disorder is denied.

New and material evidence having been submitted, the claim of service connection for a bilateral heel disorder is reopened.  To this extent, the claim is allowed.

Service connection for a bilateral heel disorder is denied.

New and material evidence having been submitted, the claim of service connection for right knee disability is reopened.  To this extent, the claim is allowed.

Service connection for a lower abdominal disorder claimed as RLQ pain is denied.

Service connection for a dental disorder is denied.

Service connection for a pulmonary disorder claimed as asthma is denied.

Entitlement to a compensable rating for residuals of syphilis is denied.  


REMAND

As noted in the introduction section of this decision, in March 2015, the RO denied entitlement to TDIU; this decision is located in the electronic record.  Later in the same month, the Veteran's representative submitted a letter that expressed disagreement with this March 2015 rating.  A Statement of the Case has not been provided as to this issue following receipt of the notices of disagreement and, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Regarding the issues of entitlement to service connection for a psychiatric disorder including PTSD, a right eye disorder, for a gastrointestinal disorder claimed as GERD and for a right knee disorder further development for these matters is warranted.  

The veteran has alleged various causes and stressors for his claimed psychiatric disorder, including PTSD.  First, in statements such as his June 1984 NOD and his October 1984 hearing testimony before the Board in November 1985, he appeared to have alleged that his employment at the Federal Aviation Authority was the cause of his psychiatric disorder (claimed as a "nervous condition" at the time).  He implied at the October 1984 hearing that he received Workers Compensation benefits due to a work-related psychiatric disorder.  Page 8 of October 1984 hearing transcript.  At the same time he alleged injuring a head in some type of "brawl" striking a bed during it, but elaborated no further.  Page 7 of October 1984 hearing transcript.  Elsewhere in a March 1985 statement he alleged serving in a fast and loose atmosphere where gambling, sex and brawls were rampant, and he alleged that fights were arranged by Commanding Officers.  He described feeling pressured into more raucous lifestyle in Okinawa, however this statement did not directly implicate that an assault had been directed towards him.  None of the statements and testimony prior to the Board's November 1985 decision suggested that he was the victim of a sexual assault.  

In 1994, he described the claimed psychiatric stressors to entail trouble with authority, with written contentions in April 1994 and May 1994 describing perceived mistreatment by supervisors and airing complaints about managerial styles of former commanding officers.  However none of these statements described any sort of personal assaults from these supervising officers.  In 2008, the Veteran began describing a stressor based on personal sexual assault in a October 2008 statement and subsequent contentions, including a history given to medical providers and his hearing testimony as an attempted rape.  

While the Veteran has not provided a consistent history regarding the stressor(s) that produce psychiatric symptoms, with current contentions of a personal assault, this matter now falls within the category of situations in which it is not 

unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this include, physical assault, domestic battering, robbery, mugging, and stalking. Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id. 

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  (Other evidence such as evidence from rape crisis centers, pregnancy tests and tests for sexually transmitted disease pertain to claims based on sexual assault which is not applicable in this case.)  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3) (2014). 

[Parenthetically, the Board notes that the provisions of 38 C.F.R. § 3.304(f)(3) mirror those provisions of VA's Adjudication Procedural Manual, M21-1, Part III, 5.14(d) regarding substantiating personal assault claims.  The M21-1 Part III, 5.14(d) lists the same alternative sources of evidence as are listed at 38 C.F.R. § 3.304(f)(3).] 

In addition, under 38 C.F.R. § 3.304(f)(3), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

In this case, although appropriate notice has been sent in November 2008 in an attempt to verify the Veteran's stressor based on the claimed personal assault in accordance with the above noted procedures, additional development is indicated in light of conflicting lay and medical evidence presently of record.  The Veteran's history regarding his claimed stressors is problematic as it is fraught with inconsistencies as discussed above.  

However the Board notes conflicting evidence is of record including a June 2011 VA confidential psychiatric evaluation and a March 2015 private psychiatric opinion, both of which appear to link a diagnosis of PTSD to his claimed assault.  These reports were not available at the time of the April 2009 VA psychiatric evaluation which had provided an unfavorable etiology opinion.  VA is obliged to provide an examination or obtain a medical opinion in a claim for When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For this reason, the Board finds that this matter should be remanded to provide another VA examination to assess the etiology of his claimed psychiatric disorder.  

For the right eye disorder, the Veteran is noted to have been treated for an injury to his eye in service in March 1963, with a history of foreign bodies (rocks) in the eye 2 days earlier and symptoms of profuse conjunctivitis.  Post service he has been treated for various eye problems and underwent a VA examination in September 2009, with the examiner raising the possibility that pseudophakia of the right eye resulting from cataract surgery could be related to the inservice trauma, noting that cataracts can be caused by trauma, as well as by aging, but suggested it would be speculative to report the etiology of the condition.  

This examiner also suggested that additional evidence could be useful in regards to determining the etiology of another right eye disorder, namely the etiology of a diagnosed metamorphopsia due to retinal pigment epithelium changes in the right eye.  The examiner suggested that if the report from an IV fluorescein angiogram said to have been scheduled in June 1984, but not of record, were available, this could clarify the nature and etiology of the metamorphopsia.  Thus further development appears warranted, to include attempting to obtain records from the aforementioned angiogram from 1984.  Additionally the Board notes that since this examination, there are VA records from February 2010 that continue to suggest the Veteran's retinal pigment epithelium (RPE) changes are possibly secondary to trauma.  Thus another etiology opinion should be obtained to include review of these additional records.  

For the GERD, the Board notes that the Veteran's DRO hearing testimony of May 2011 now suggests that he has GERD symptoms related to his psychiatric disorder, which has now been service-connected by the Board.  Transcript at p. 35.  This matter has not been developed on a secondary basis and remand is warranted to afford such development.  

For the right knee disorder, the Board notes that the September 2009 VA examination did not include a review of the complete evidence.  Of note, this examination only diagnosed chondromalacia and contained an opinion that the evidence did not reflect any kind of permanent injury from the inservice knee injury treated in August 1962.  Subsequent to this examination, VA records from 2010 reveal additional knee disability than that diagnosed by the September 2009 VA examination.  This includes MRI evidence of meniscal tear and Baker's cyst diagnosed on MRI in February 2010.  Given this additional evidence of a right knee disability, further review and addendum opinion by the VA examiner is appropriate 

to properly address whether there are permanent residuals of the right knee injury documented in the service treatment records and described in lay statements and testimony as taking place while doing his Airborne training.   

All relevant ongoing medical records should also be requested on remand. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC should issue to the Veteran and his attorney-representative a SOC addressing the claims of entitlement to TDIU.  The Veteran is hereby informed that he must submit a timely and adequate substantive appeal as to that issue for the issue to be before the Board on appeal.  

2.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to his appeals of the right eye, GERD and right knee disorders to include any records of an IV fluorescein angiogram said to have been scheduled in June 1984, that is not of record.  Obtain all VA treatment records that have not been obtained already. Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

3.  After completing the development requested above, schedule the veteran for a VA psychiatric examination. With regard to the veteran's claimed physical assault, the examiner should indicate whether any behavioral changes that occurred proximate to the time of the alleged stressor incidents could indicate the occurrence of one or more of the alleged in-service stressors.  The examiner should take note of the inconsistent reporting of stressors by the Veteran that he attributes to his psychiatric disability, shown in contentions he has made in his June 1984 NOD and his October 1984 hearing testimony suggesting a post service work related origin; statements made in April 1994 and May 1994 describing his issues with supervisors; and his statements made in October 2008 and thereafter regarding the claimed assault.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination. 

The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete comprehensive testing for PTSD, to include the MMPI and any other special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD. 

The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.  In providing this analysis, the examiner should address the credibility of the Veteran's claimed stressors, in light of the differing histories of his claimed stressors as noted above.  

If PTSD is not diagnosed, the examiner should determine whether there are additional psychiatric disorders, and if so, the examiner should opine as to whether any such disorder(s) is/are related to service, to include any incident shown therein, or if preexisting service, was/were aggravated thereby.  The examiner should utilize the DSM-IV in arriving at diagnoses and identify all existing psychiatric diagnoses.  The report of the examination should include a complete rationale for all opinions. 

4.  Thereafter, following completion of the above development in paragraph 2, the claims file should be returned to the September 2009 VA knee disorders examiner for an addendum opinion (or if unavailable, to another examiner).  After considering the evidence, to include any additional records received after September 2009, including the private treatment records from 2010 that now show evidence of a torn medial meniscus and Baker's cyst, as well as any additional evidence received pursuant to development from this remand, the examiner should specifically indicate whether it is as likely as not (i.e. a 50 percent or greater probability) that any current right knee disability found on examination is etiologically related to service.  In addressing this question, the examiner must address the Veteran's lay statements and testimony regarding his continued right knee symptoms after service, in addition to the medical evidence.  

If the examiner finds that another examination is needed to provide the opinions, one should be scheduled.  A complete rationale for any opinion expressed should be provided in the examiner's report.  If the examiner concludes an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.  

5.  Thereafter, following completion of the above development in paragraph 2, the claims file should be returned to the September 2009 VA eye disorders examiner for an addendum opinion (or if unavailable, to another examiner).  After considering the evidence, to include any additional records received after September 2009, including the VA eye treatment records from 2010 that persist in suggesting traumatic RPE changes, as well as any additional evidence received pursuant to development from this remand, the examiner should specifically indicate whether it is as likely as not (i.e. a 50 percent or greater probability) that any current right eye disability found on examination is etiologically related to service.  In addressing this question, the examiner must address the Veteran's lay statements and testimony regarding his continued right eye symptoms after service, in addition to the medical evidence, including that showing ongoing findings that suggest long time RPE changes resulting from trauma.  

Additionally the examiner should provide further clarification as to the prior opinion of September 2009 suggesting that the right eye cataract that ultimately resulted in pseudophakia, may be due to trauma or age.  Specifically the examiner should give an opinion as to whether it is as likely as not that the right eye cataract was caused by his documented inservice eye trauma.   

If the examiner finds that another examination is needed to provide the opinions, one should be scheduled.  A complete rationale for any opinion expressed should be provided in the examiner's report.  If the examiner concludes an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.  

6.  After the completion of number 2 and 3 above, and only if the outcome of the development requested in paragraph 3 is shown to result in a grant of service connection for a psychiatric disorder, to include PTSD, schedule the Veteran for a VA examination with a gastrointestinal disorders to determine the nature and etiology of the Veteran's gastrointestinal disorder claimed as GERD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary testing should be accomplished.  The examiner should provide opinions and respond to the following: 

a) Please identify each gastrointestinal (GI) disorder(s) found, including (but not limited to) GERD.  For each GI disorder identified, provide an opinion as to whether there is at least a 50 percent probability (at least as likely as not) that the GI disability had its onset in active service; or is otherwise the result of disease or injury in service. 

b) If the GI disorder is not shown to be caused or aggravated by service, the examiner should opine whether there is a 50-percent probability or greater that his GI disability is caused or is aggravated (permanently worsened beyond the natural progression) by his service connected PTSD.  If aggravated, specify the baseline of GI disease prior to aggravation, and the permanent, measurable increase in GI pathology resulting from the aggravation.  In rendering the requested opinion, the physician should consider all pertinent evidence, to include the pertinent medical evidence and lay statements from the Veteran.

A complete rationale for any opinion expressed should be provided in the examiner's report.  If the examiner concludes an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.  

7.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his attorney/representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


